Citation Nr: 0006314	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-03 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  He served in Vietnam from June 1969 to February 1970.  
He was discharged under honorable conditions.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996, 
from the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in August 1998.  It 
was remanded to determine if the veteran had intended, in a 
statement of July 1997, to drop the appeal for PTSD.  He has 
replied that he wishes to continue his appeal for PTSD.


FINDINGS OF FACT

1.  The veteran was not engaged in combat.

2.  The veteran's claimed stressors have not been verified.  
He has not reported these incidents in sufficient detail to 
warrant further investigation and they are uncorroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

The veteran contends that his PTSD is due to his experiences 
in Vietnam.  He has stated that drug abuse, racial tensions, 
fear for the life of his brother, perimeter guard duty, and 
mortar and rocket attacks pushed him off the edge.

A review of the veteran's service medical records indicates 
that he was under a period of neuro-psychiatric examination 
in February 1970 at the 67th Evacuation Hospital in Vietnam.  
It was determined that he did not have a neuro-psychiatric 
disorder.  The examiner noted that he had a long history of 
social maladjustment, including suspension from school in 
civilian life and 4 instances of nonjudicial punishment 
(Article 15) while in the Army.  

He reported that he smoked marijuana heavily in Vietnam.  He 
was described as a character-behavior disorder manifested by 
authority resentment and immaturity.  He had very little 
insight into his actions, and no motivation to change.  It 
was determined that further disciplinary action, counseling, 
or other rehabilitative efforts would have little effect.  He 
was therefore cleared for separation.  

He was discharged under honorable conditions 4 months before 
his tour in Vietnam was to end.  A review of the veteran's 
service personnel records indicates that he was a stock 
control clerk (MOS 76P) assigned to the 90th CS Maintenance 
Company.  

VA treatment records, dated in February 1996, show the 
veteran seeking treatment for drug addiction.  He reported a 
history of heroin use for the prior 30 years.  He stated that 
he was currently shooting 4 bags per day.  He also reported 
that he drank a 6 pack per day for several years.

He reported that he had been in combat in Vietnam.  He denied 
flashbacks or nightmares about his combat experience.  He 
stated that he was a construction worker and that he 
supported his habit by stealing and hustling.

In July 1996 the RO requested that the veteran provide 
specific information regarding his claimed stressors.  He 
replied that he was stationed at Cha Rang, 10 miles south of 
the An Khe pass.  He stated that he was assigned to a support 
group, but that he could not remember the name.  He stated 
that he threw it out of his mind.  

He stated that he was a perimeter guard for almost the entire 
time he was in Vietnam.  He stated that his base was 
frequently attacked with rockets and mortars.  He reported 
that he turned to drugs to ease his mental pain.  He stated 
that he was worried about his brother who was a Marine in 
Vietnam during part of his tour.  He stated that there was 
racial tension and unrest and that he was shot at twice and 
slept with a stolen pistol for protection.

He reported that he knew three persons who were killed in 
non-battle situation, but that he did not remember their 
names.  He attributed this to years of denial, drugs, and 
mental voids.

The report of a VA PTSD examination, conducted in August 
1996, shows the veteran reporting that he served with an 
artillery unit in the 4th Infantry Division.  He stated that 
his duties included artilleryman, perimeter guard, and patrol 
member making security sweeps out to 3 miles from the 
perimeter.  He stated that he found conditions unbearable and 
was unable to function adequately.

He reported frequent, nightly attacks.  He stated that he 
witnessed a friend named Tony being blown up while in their 
barracks.  He stated that another friend was killed when the 
tower he was in was destroyed by enemy fire.  He stated that 
he fired on the enemy while on patrol and that he saw the 
mutilated remains of U.S. and enemy dead.  He also reported 
narrowly escaping death due to racial tensions.

He complained that beginning in Vietnam and continuing to 
present he has suffered with depressed mood, poor morale, 
substance abuse, inability to think clearly or to handle 
life, isolation, bad dreams about his actual events in 
Vietnam, general dreams about Vietnam, intrusive thoughts 
about Vietnam, and feeling like he was back there.  He stated 
that he felt he is completely alienated from others, is 
emotionally numb.  He reported difficulty sleeping, 
controlling his anger, concentrating and not jumping when 
startled.

The examiner, a clinical psychologist, disagreed with the 
February 1970 determination that the veteran had a character 
disorder.  The examiner concluded that the veteran suffered 
from a debilitating and extreme psychoneurotic impairment 
directly attributable to his Vietnam experiences.  He 
diagnosed PTSD.

The report of a VA general medical examination, conducted in 
August 1996, shows the veteran stating that he had drank no 
alcohol in six months.  He stated that prior to that he had 
drank a fifth of liquor per day.

VA outpatient treatment reports, dated in October 1996, show 
the veteran diagnosed with PTSD, and cocaine and heroin 
dependence.  He reported that he had a history of violence 
with his wives, a bad temper, an exaggerated startle 
response, nightmares 3 times per week, and crying spells.  He 
stated that he sleeps 2 hours per night and that he saw much 
combat and saw many die.

In January 1997 the veteran submitted a statement refuting 
the February 1970 diagnosis of a character disorder.  He 
stated that his commanding officer hated him and that the 
statements included in this medical report were untrue.  He 
specifically stated that he had never been suspended from 
school.  He also stated that he had only 2 Article 15's; one 
for fighting and one for sleeping on guard duty.  

He submitted a statement from the principal of Rivers 
Frederick Junior High School.  This statement showed that the 
veteran dropped out of 8th grade in September 1964.  The 
Board notes that the veteran's service personnel records 
indicate that on joining the Army in June 1968 he reported an 
educational level of 9th grade and stated that he had most 
recently attended Joseph Clark High School in New Orleans, 
Louisiana.

His service personnel records do not include information 
regarding the number of Article 15's he received.  They do 
indicate that he was reduced in rank in November 1969 while 
stationed in Vietnam.

Although the veteran currently has a diagnosis of PTSD, there 
is no objective supporting evidence to corroborate his 
claimed inservice stressors.  His service personnel records 
do no indicate that he engaged in combat with the enemy.  The 
Board finds that his statements regarding his claimed 
stressors lack credibility as he is unable to recall any 
specific events, locations, persons, or units as requested by 
the RO.  His claimed stressors are not described with 
adequate detail to warrant investigation by the U.S. Armed 
Services Center for Research of Unit Records (USACSRUR).  In 
the absence of corroborated stressors, his claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

